DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification, last page of the specification, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Reference no. 25, the attaching structure, as set forth in paragraph #19 is not fond in the drawings.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The 
  
The drawings must show every feature of the invention specified in the claims.  Therefore, the attaching structure recited in claim 1 lines 10 and 13; claim 2; and claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase ”a plurality of water diverters established at the U-shaped channel”  in claim 1  line 12 and in claim 12 line 16 is considered to be indefinite.  The term established is unclear in this context.  How is a water diverter established?  In accordance with the common definition of the word “established” the phrase is unclear.  The term established as commonly defined and as would be understood by an artisan skilled in the art means as accepted and recognized as successful for a long period of time.  Similarly, in claim 1 line 15 the scope of the term “established” is indefinite.  
In both claim 8 and claim 9 the applicant claims “said angled end wall” causing confusion.  In line 7 the applicant recites “an angled end wall at each end” not just one “angled end wall” as per claim 8 and claim 9 but two angled end walls.  Claims 8 and 9 are indefinite, which “said angled end wall” is applicant reciting in claims 8 and 9?
Claim 2 is considered indefinite as it is unclear what is meant by the U-channel is “at” the attaching structure.  Does applicant mean that the attaching structure is integral with the U-channel?

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lahnala WO 2013/043899 in view of Burton et al. US Patent No. 7,490,441.
The Lahnala publication discloses a pickup truck slider window comprising:
(claim 1) at least one fixed window panel(see 30 in figure 5), said at least one fixed window panel defining an opening (28);

wherein said lower rail comprises a U-shaped channel (74, 76, 78) and an attaching structure (the track is connected to the fixed panels, see paragraphs #32) for attaching said lower rail at said at least one fixed window panel;
wherein said lower rail comprises a plurality of water drainage channels (see paragraph #46, and two outlets 52 in figure 4) established at said attaching structure and each comprising a respective inlet (54) at a wall of the U-shaped channel of said water drainage channels of the U-shaped channel.

The claimed invention is distinguishable from Lahnala’s slider window assembly by its recitation of a plurality of water diverters established at the U-shaped channel and configured to divert water flowing along the U-shaped channel toward respective drainage inlets.
The Burton et al. patent discloses a window wherein the framing of the window includes a horizontal moisture barrier (200, see column 8 lines 4-30) having a drain system for removing water in the form of rainwater, ice and snow from the window framing .  The drain system has a plurality of channel assemblies 206 spaced along the bottom of a building opening shaped to receive a window.   A rib 204 (204) is used to divert water accumulating on the horizontal moisture barrier (202) to the drainage channel assemblies 206 (see column 8 lines 13-23).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate a diverter as taught by Burton et al  with Lahnala bottom U-shaped rail  to steer water to the drain opening so that the bottom rail may be drained more quickly. 

In regard to claim 2, Lahnala discloses the wall of the U-shaped channel is at said attaching structure (see figure 7 in Lahnala  where the wall 76 is near where the channel is attached, via 60A,  to window 24C, see paragraph 32) .

In regard to claim 3, Lahnala discloses drain passages 82 adjacent the window panel and Burton teaches diverting water to the drainage openings accordingly Burton teaches diverting water toward the window panel and out of the panel channel assembly. 



In regard to claim 5, Burton discloses water diverters do not extend fully up the height of the U-shaped channel.

In regard to claim 10, Lahnala discloses employing at least one fixed window panel comprises a single fixed window panel having an opening therethrough (see 20B, paragraph #24, figure 2).

In regard to claim 11, Lahnala in figure 2 discloses first 24A and second 24B fixed window panels defining an opening there between (see 20A, paragraph #24, figure 1).


10.	Claims 12-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lahnala WO 2013/043899 in view of Burton et al. US Patent No.  7,490,441 and McNeil et al. US Patent No. 6,868,689 
The Lahnala publication discloses a pickup truck slider window comprising:
 (claim 12) at least one fixed window panel(see 30 in figure 5 Lahnala), said at least one fixed window panel defining an opening (28 Lahnala);
an upper rail (34b Lahnala) and a lower rail (34a) Lahnala attached at said at least one fixed window panel; a movable window panel (26 Lahnala) that is movable along said upper rail and said lower rail, wherein said movable window panel is movable between a closed position, where said movable window panel is disposed at said opening, and an opened position, where said movable window panel is disposed at least partially along said at least one fixed window panel;
wherein said lower rail comprises a U-shaped channel (74, 76, 78 Lahnala)  having a bottom wall (74) and first (76) and second (78) side walls, and wherein the first side wall (76) opposes said at least one fixed window panel (24C Lahnala); wherein said lower rail comprises a plurality of water drainage channels (82)  each comprising a respective inlet (54) at the bottom wall and/or the first side wall (76) of the U-shaped channel;
a plurality of water diverters (204 in Burton there is a diverter for each of the drainage channels 206) established at and protruding upward from the bottom wall of the U-shaped channel; 



The Burton et al. patent discloses a window wherein the framing of the window includes a horizontal moisture barrier (200, see column 8 lines 4-30) having a drain system for removing water in the form of rainwater, ice and snow from the window framing .  The drain system has a plurality of channel assemblies 206 spaced along the bottom of a building opening shaped to receive a window.   A rib 204 (204) is used to divert water accumulating on the horizontal moisture barrier (202) to the drainage channel assemblies 206 (see column 8 lines 13-23).
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate a diverter as taught by Burton et al  with Lahnala bottom U-shaped rail  to steer water to the drain opening so that the bottom rail may be drained more quickly. 
The McNiel patent discloses a water collecting pan having a plurality of diverters 36, 38 that are angled toward a drain opening 34.  The diverters 36, 38 are angled toward the openings so as to promote flow of water toward to opening 34.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to orient the diverter in Lahnala slider window assembly as modified by Burton et al to be at an acute angle directed toward the drain as taught by McNeil so as to better accelerate the flow from the slider window bottom rail channel.
 In regard to claim 13, The Burton reference teaches employing the diverter rib 204 to direct water directly into a drainage inlet opening, it is deemed to have been obvious to one of ordinary skill in the art to incorporate a diverter rib with each drainage inlet opening in Lahnala.   



In regard to claim 15, The Burton reference teaches employing diverters direct water toward the drain passages inlet to remove water from the window and in Lahnala at least one fixed window panel, has inlets 54 for communicating water into drainage channels and out from said slider window assembly.

In regard to claim 16, Burton discloses water diverters do not extend fully up the height of the U-shaped channel.

In regard to claim 20, Lahnala discloses employing at least one fixed window panel comprises a single fixed window panel having an opening therethrough (see 20B, paragraph #24, figure 2).

In regard to claim 21, Lahnala in figure 2 discloses first 24A and second 24B fixed window panels defining an opening there between (see 20A, paragraph #24, figure 1).


Allowable Subject Matter
11.	Claims 6-9 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

kpw